Citation Nr: 0525215	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  02-02 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel


INTRODUCTION

The veteran had 20 years active duty service ending with his 
retirement in November 1999.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Seattle, 
Washington. The RO granted service connection for 
degenerative disc disease of the cervical spine and assigned 
a 20 percent evaluation.

The Board remanded this matter in July 2003 for further 
development and due process compliance.  The case is now 
returned to the Board for further consideration.  

In a September 2003 communication, the veteran appears to 
raise a claim of service connection for left elbow 
disability.  This matter is hereby referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The veteran's current cervical spine symptoms more 
closely resemble that of a severe intervertebral disc 
syndrome, but do not resemble that of a pronounced 
intervertebral syndrome with persistent symptoms compatible 
with sciatic neuropathy.  

2.  The veteran's current cervical spine symptoms consists of 
orthopedic pathology that is not shown to equal that of 
incapacitating episodes having a total duration of at least 
six weeks during a 12-month period.

3.  The veteran's orthopedic evaluation shown on most recent 
examination reflects severe limitation of motion with 5 
degrees of extension.  

4.  The pain, numbness and weakness in the left arm, 
secondary to radiculopathy of the right lower extremity is 
equivalent to no more than mild incomplete paralysis of the 
upper radicular nerve.

5.  The pain, numbness and weakness in the right arm, 
secondary to radiculopathy of the right lower extremity is 
less than that of the left arm and is thus equivalent to less 
than mild incomplete paralysis of the upper radicular nerve.

6.  Evidence of ankylosis of the spine is not of record.


CONCLUSION OF LAW

The criteria for an initial disability rating of 40 percent, 
but no higher, for degenerative disc disease of the cervical 
spine, have been met effective December 1, 1999.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.25, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5290, 5293 (2002); 
4.71a Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004); 4.124a, Diagnostic Code 8510 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the initial unfavorable 
agency decision was made prior to passage of the VCAA.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The VA provided the veteran with notification of the duty to 
assist in a February 2001 letter.  In this letter, the 
veteran was told of the requirements to establish service 
connection, of the reasons for the denial of his claim, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  The 
duty to assist letter and the SSOC specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.    

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letter in February 
2001,  the claim was readjudicated based upon all the 
evidence of record.  There is no indication that the 
disposition of this claim would have been different had he 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Service medical records were previously obtained and 
associated with the claims folder.  Furthermore, VA and 
private medical records, referred to by the veteran, were 
obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The matter was remanded for further development and 
consequently, the evidence of record includes two examination 
reports.  The most recent examination report of December 2004 
provides a current opinion as to the etiology of the 
veteran's cervical spine condition based not only on 
examination of the veteran, but also on review of the 
records.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159. 

II.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2004).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for 
intervertebral disc syndrome.  Effective September 23, 2002, 
the criteria for adjudicating intervertebral disc syndrome 
was revised.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  
Furthermore, on August 26, 2003, the rating criteria for all 
spinal disabilities, including intervertebral disc syndrome 
were revised and published in the Federal Register.  See 66 
Fed. Reg. 51454-51458 (Sep 26, 2003) (now codified as amended 
at 38 C.F.R. § 4.71(a), Diagnostic Codes 5235 to 5243).  

In VAOPGCPREC 7-2003, VA's General Counsel issued a holding 
that where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  The Court of Appeals for Veterans Claims 
has stated that when the Board addresses in its decision a 
question that was not addressed by the RO, the Board must 
consider the question of adequate notice of the Board's 
action and an opportunity to submit additional evidence and 
argument.  If not, it must be considered whether the veteran 
has been prejudiced thereby. Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). In addition, if the Board determines that 
the claimant has been prejudiced by a deficiency in the 
statement of the case, the Board should remand the case to 
the RO pursuant to 38 C.F.R. § 19.9, specifying the action to 
be taken.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's rating 
schedule.

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, postoperative, cured intervertebral disc 
syndrome warrants a zero disability rating, mild 
intervertebral disc syndrome warrants a 10 percent disability 
rating, moderate with recurring attacks warrants a 20 percent 
disability rating, severe with recurring attacks and 
intermittent relief warrants a 40 percent disability rating, 
and pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief warrants a 60 percent disability 
evaluation. See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warrant a 10 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrant a 40 
percent disability evaluation.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003. Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months. 68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004)).  The 
Board notes that 60 percent is the maximum evaluation under 
Diagnostic Code 5243 (2004) and 5293 (2002 & 2003).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004)).

Other applicable diagnostic codes under the pre- September 
26, 2003 criteria include as follows:

Diagnostic Code 5290 provides a 10 percent rating for a 
slight cervical spine limitation of motion and a 20 percent 
rating for a moderate cervical spine limitation of motion.  A 
30 percent rating may be assigned for a severe cervical spine 
limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003) (effective prior to September 26, 2003).

The Board notes that a 30 percent evaluation is warranted for 
favorable ankylosis and a 40 percent evaluation is warranted 
for unfavorable ankylosis of the cervical spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5287 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement. 38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  Moreover, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints. 
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003) (effective 
prior to September 26, 2003).

Disability evaluations are based on functional impairment. 
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Factual Background

Following the September 2000 rating decision granting service 
connection for degenerative disc disease of the cervical 
spine at 20 percent, the veteran disagreed with the 
evaluation.  The veteran contended that he experiences 
problems such as loss of use of his arms and limited motion 
in the upper torso.  

The report of a July 2000 VA cervical spine examination with 
claims file review gave a history of MRI revealing 
degenerative disc disease of the C6-7, with a discectomy 
performed on C5-6 in October 1996.  He experienced stiffness 
of the neck after a car accident in March 1999 for about one 
to two weeks.  He currently experienced bilateral global arm 
numbness on a daily basis.  It seemed to be positional and 
brought on by things such as sitting at a keyboard or driving 
roughly 20 minutes.  He also would find that he experienced 
bilateral arm numbness if doing automotive repairs or 
gardening chores.  It would resolve within two to three 
minutes after refraining from these inciting activities.  He 
stated that his neck would pop with quick rotational 
movements.  He denied further cervical spine surgery and 
denied any separate shoulder injuries or complaints.  He 
denied any permanent functional loss based on his cervical 
spine. 

On physical examination, cervical spine revealed a 47 mm well 
healed surgical incision just to the right of the midline in 
the anterior supraclavicular region.  The scar was slightly 
pale compared to the surrounding skin, nonadherent and 
nontender.  The cervical vertebral column was without bony 
abnormality.  It was nontender to percussion.  Cervical 
muscles were symmetrical without fasciculation.  Musculature 
was symmetrical without wasting.  Elbows and shoulder girdle 
area were without bony abnormality and nontender to 
palpation.  There was no evidence of heat, induration, rubor 
or crepitus.  Upper extremity strength was 5/5 bilaterally.  
Vascularly there was positive radial pulses bilaterally with 
brisk capillary refill.  Neurologically, light touch, 
proprioception and vibratory sense were all intact.  Deep 
tendon reflexes of the biceps were negative bilaterally, and 
brachial radialis trace bilaterally.  Range of motion of the 
cervical spine revealed 42 degrees flexion, 34 degrees 
extension, 18 degrees left lateral flexion, 24 degrees right 
lateral flexion, 60 degrees right rotation and 70 degrees 
left rotation.  Shoulder abduction and flexion were 180 
degrees bilaterally.  Shoulder extension was 15 degrees to 
the right and 27 degrees to the left.  Right elbow had 17 
degrees flexion contracture, and maximum flexion of 133.  
Left elbow had 10 degrees flexion contracture and maximum 
flexion 147.  The pertinent tentative diagnosis was history 
of cervical discectomy with bilateral atypical arm numbness.  
Plans were made for bilateral shoulder films and neurological 
consult to assess etiology of both upper and lower extremity 
numbness.  

A cervical MRI taken in August 2000 revealed spondylosis, 
with the cervical spine most prominent at T3-4 and T6-7 
levels with mild spinal stenosis noted at C6-7 due to these 
processes as well as hypertrophic changes of the posterior 
elements.  The image quality was noted to not be good and it 
was suggested that the veteran undergo further study under 
anesthetic for improved image quality, if indicated.  A final 
diagnosis made by the VA examiner following review of the MRI 
findings was history of cervical diskectomy with atypical 
upper extremity numbness.  See neurosurgery consult.  
Recommended MRI of the cervical spine revealed spondylosis 
and mild spinal stenosis.  

The report of an August 2000 VA examination revealed 
pertinent complaints of bilateral numbness of both arms 
daily.  He was noted to have a history of C5-6 discectomy 
after an MRI in the mid 1990's showed a cervical stenosis.  
An additional history of lumbar degenerative spine disease 
was noted to involve numbness from the beltline and affecting 
both lower extremities, left more than right.  Regarding the 
numbness of his arms, he described it as recurrent and 
sometimes affecting one side and not the other.  He noted 
that sitting at a keyboard, driving with his arm up or 
standing at a counter while brushing his teeth or reaching 
for something may cause the left upper extremity to globally 
become numb from the shoulder downward.  He noted that if he 
maintained that same position, the numbness will persist, but 
if he changed position it would go away in 10 seconds.  He 
noted that the left arm would go numb independent of whether 
the left leg went numb.  The right arm and leg may go numb 
independently of all other limbs, but did so very rarely.  
When the numbness symptoms resolved he felt like he was back 
to normal.  He noted no residual numbness when his symptoms 
resolved.  He did describe weakness and additional symptoms 
in his legs and lower body, but did not mention similar 
problems in the arms after his numbness subsided.  

He was noted to have retired from the Army in December 1999 
after a 22-year career, 19 of which were spent as a food 
inspector.  He was noted to do computer work and repair and 
noted no difficulty with finger dexterity.  He endorsed no 
problems with sense of touch on the keyboard.  He was able to 
sense cold and warmth in his hands.  He reported no family 
disease of neurological disease and no history of 
disturbances of vision or vertigo.  He was right handed.  He 
was not currently working.  His pain diagram noted numbness 
and paresthesias in the upper extremities, and numbness and 
aching in the back of the neck and over the shoulder areas.  
Numbness in the back and lower extremities was noted too.  An 
overall review of systems was negative.  

Physical examination revealed pertinent findings of full and 
painless range of motion of his wrists and fingers 
bilaterally.  Flexion and extension of the elbows was full, 
pronation was 70 degrees and supination was 70 degrees.  
Range of shoulder motion was full and symmetric with internal 
rotation about 80 degrees, abduction was 170 degrees, forward 
flexion was 175 to 180 degrees, extension was 50 degrees and 
adduction was 40 degrees.  All ranges were symmetric.  A 
range of motion said to be for the lumbar spine, but appears 
to be cervical spine gave 40 degrees of flexion, 50 degrees 
extension, rotation left of 50 degrees and rotation right of 
60 degrees.  Tilt left was 30 degrees and tilt right was 30 
degrees.  Tilting to either side caused a pulling sensation 
in the contralateral posterior cervical muscles.  His 
reflexes were hypoactive in the left arm at the biceps, 
triceps and brachioradialis and perhaps hypoactive at the 
right biceps and brachioradialis and 1+ at the left triceps.  
Temperature perception was equal and pin sensation was equal 
and normal throughout all four extremities and over the 
anterior and posterior thorax.  

The impression rendered in August 2000 was history of unusual 
paresthesias in the upper and lower extremities, left side 
more than right in an individual with a history of cervical 
discectomy and a history of apparent cord compression leading 
to that discectomy.  The examiner commented that given his 
history of paresthesias and prior neck surgery, it seemed 
reasonable to get a repeat MRI scan of the cervical spine to 
see if there is any evidence of a syrinx or significant 
compression.  

VA treatment records from 2001 to 2003 primarily addressed 
low back pain, although cervical spine problems were 
mentioned at times.  In March 2001 he underwent surgery for a 
herniated disc in his lumbar spine, with pain radiating down 
his left leg.  The March 2001 surgical records included a 
history of his cervical spine surgery and on cursory 
examination of the neck, there was no neck tenderness and 
normal range of motion.  An August 2001 treatment record 
yielded complaints of generalized shoulder girdle and upper 
back pain at a level of 3-4/10 and a history of surgery for 
cervical disc disease noted.  A November 2001 clinic note 
diagnosed mechanical back and neck pain.  X-rays from 
September 2002 showed an impression of degenerative changes 
of the cervical spine.  In May 2002 he was noted to complain 
of neck pain, though his primary complaint was back pain.  

A December 2004 VA examination report reveals a history of 
the veteran having first experienced numbness in both arms 
without weakness in the 1980's and having undergone C-spine 
surgery in 1996.  Following the surgery there was loss of 
return of function and no numbness for about 12 months.  He 
said the numb feeling started coming back, and in the last 
three or four years he had severe chronic neck pain which was 
primarily posterior cervical without radiation.  At the time 
of the examination, he did not have numbness.  The only thing 
he was now experiencing was neck pain.  He had an EMG done in 
the posterior C-spine because of persistent numbness.  This 
was done in August 1998 and was normal.  It was done on the 
upper extremity median, ulnar nerves and upper extremities, 
with no evidence of cervical radiculopathy.  He also had an 
MRI of his C-spine done in 2000, the findings of which were 
described in detail, with the examiner concluding that 
spondylosis was seen at the C-spine most prominent at C3-C4, 
C6-C7, with mild spinal stenosis noted at C6-C7 due to this 
process, as well as hypertrophic changes of the posterior 
elements.  

The veteran's current complaints were of pain described as 
7/10 and located in the posterior spine, not worsened with 
cough or sneeze.  He still had numbness of his arms, which 
he'd described in 2000, which he gets sitting at the keyboard 
or driving with his arm up or standing at a sink brushing his 
teeth or getting a drink.  He indicated that his left upper 
extremity became globally numb from the shoulder on down.  
The numbness would persist if he maintained that position.   
 
Physical examination revealed normal neutral neck position at 
rest.  Flexibility, rotation to the right and left 20 degrees 
was shown.  He had 5 degrees extension and 30 degrees 
flexion.  There was no point tenderness in the posterior neck 
and no muscle atrophy.  Neurological examination of the upper 
extremities was completely normal with normal sensation and 
motor function.  The assessment was status post cervical 
diskectomy, C5-6 and bilateral arm numbness, etiology 
unexplained, probably secondary to cervical spondylosis and 
foraminal stenosis.  Also diagnosed was spondylosis and 
degenerative changes, multiple levels of C-spine.  The 
examiner also pointed out another symptom complex in which 
the veteran reported bilateral leg numbness when lying on his 
stomach up on his elbows.  MRI results were reviewed and the 
impression given was solid interbody fusion at C5-C6 
vertebra; borderline spinal stenosis at C6-C7, with posterior 
vertebral body spurring and mild flattening of the ventral 
aspect of the cord; slight indentation of the right ventral 
aspect of the cord at C3-C4 by vertebral osteophyte; bony 
encroachment on the right foramen at C3-C4 and bilateral at 
C6-C7 of uncertain significance.

The assessment given in the December 2004 VA examination was 
status post cervical discectomy at C5-C6 and bilateral arm 
numbness probably secondary to cervical spondylosis and 
foraminal stenosis.  Also diagnosed was spondylosis and 
degenerative changes, multiple levels, C-spine, borderline 
spinal stenosis at multiple levels of the cervical spine.  
The remainder of the assessment repeated the MRI diagnoses of 
borderline spinal stenosis at C6-C7, with posterior vertebral 
body spurring and mild flattening of the ventral aspect of 
the cord; slight indentation of the right ventral aspect of 
the cord at C3-C4 by vertebral osteophyte; bony encroachment 
on the right foramen at C3-C4 and bilateral at C6-C7 of 
uncertain significance.  The examiner noted there was some 
severe spondylosis and degenerative changes at multiple 
levels of the C-spine including partial indentation of the 
spinal cord without neurologic positive findings.  

A December 2004 VA neurological consultation revealed the 
veteran to be right handed, presenting for an evaluation of 
left worse than right arm paresthesias and leg problems with 
history of cervical and lumbar spine surgery.  A history of 
various health problems besides the cervical spine was 
reported.  Occupationally he was noted to be retired from the 
Army and was currently a student.  He was noted to have had a 
cervical spine MRI that showed significant problems 
apparently with spinal cord compression but no arm symptoms.  
He had a C5-6 discectomy with fusion and a few months later, 
noted weakness in his entire right arm along with numbness 
and tingling of his entire left arm.  The left arm numbness 
and tingling only occurred when he was sitting in certain 
positions such as driving, reading, and using the computer, 
which was the worst thing.  He was noted to have mild left 
radial index numbness and tingling occasionally.  This was 
present in the right index finger and has been for the past 8 
years.  His left arm numbness and tingling has been 
progressively worse.  

Physical examination revealed cranial nerves II-XII to be 
normal.  The sternocleidomastoid and trapezius muscles were 
normal.  He had normal strength in the upper extremities even 
in detailed exam.  There was no upper extremity drift or 
tremor.  Muscle tone and bulk were normal.  He reported 
tingling to light touch of the radial aspect of the left 
index finger and also in the right and left medial calf 
areas, but otherwise light touch was normal.  Pinprick, 
vibration testing and temperature were normal in the upper 
extremities.  Deep tendon reflex was 0/4 and symmetrical on 
the brachioradalis, biceps and triceps.  The rest of the 
physical examination concerned the low back and lower 
extremities.  Cervical spine MRI done in November 2004 was 
noted to show solid C5 bony fusion with prominent disc space 
narrowing at C6-C7 with moderate right and left foraminal 
narrowing.  There was mild to moderate bilateral neural 
foraminal narrowing at C5-C6, mild bilateral at C4-C5 and 
mild left and moderate right neural foraminal at C3-C4.  C7-
T1 upper levels were normal.  

The impression rendered in the December 2004 neurological 
consultation was left worse than right paresthesia with 
radiologic evidence of left worse than right C7 cervical 
radiculopathy. 

B--Analysis of the cervical spine under the Pre-September 23, 
2002 Regulations for Intervertebral Disc Syndrome and Pre-
September 25, 2003 Regulations for Limitation of Motion.  

Based on review of the evidence, the Board finds that an 
initial rating of 40 percent disabling, but no more, is 
warranted for the cervical spine disability under the 
criteria for evaluating such disability in effect prior to 
September 23, 2002 and September 25, 2003.  His symptoms have 
consisted of ongoing neck pain with bilateral arm numbness 
attributed to his cervical disc disease, status post cervical 
spine surgery in 1996.  The July 2000 VA examination 
indicated that the veteran experienced bilateral global arm 
numbness on a daily basis, with certain positioning such as 
sitting in front of a keyboard bringing about the numbness.  
Objective findings from MRI's from August 2000 through 
November 2004 showed significant findings of C-spine 
stenosis, and degenerative changes, with the November 2004 
MRI showing solid bony fusion at C5 with prominent disc space 
narrowing.  

Orthopedic and neurological findings from the VA examinations 
done in December 2004 show continued complaints of chronic 
severe neck pain, which was primarily posterior cervical 
without radiation in the past three or four years.  He 
described the pain as a 7/10 in the December 2004 examination 
and he continued to endorse numbness in both arms.  The 
numbness was notably similar to that described in 2000 and 
brought on by certain positions such as brushing teeth and 
sitting at a keyboard.  The orthopedic examiner diagnosed 
bilateral arm numbness probably secondary to cervical 
spondylosis and foraminal stenosis.  The neurological 
consultation done in December 2004 was noted to show tingling 
to light touch of the radial aspect of the left index finger, 
with no such findings on the right, and otherwise normal 
findings.  The arm paresthesis was consistently noted to be 
worse on the left than on the right in records and 
examination reports from 2000 to 2004.  

A review of the evidence and with consideration of 38 C.F.R. 
§ 4.7, the Board finds that the veteran's cervical symptoms 
outlined above more closely resemble a 40 percent rating for 
severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief, under Diagnostic Code 5293, in 
effect prior to September 23, 2002.  

However the evidence does not support a rating in excess of 
40 percent under DC 5293.  Although the veteran does have 
neurological manifestations involving both arms, the left 
more than the right, and ongoing complaints of neck pain, the 
symptoms do not rise to the level of pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc.  The evidence reflects that the 
neurological symptoms consist of arm numbness in certain 
positions described above such as sitting at the keyboard, or 
brushing teeth, etc with symptoms relieved upon changing the 
position.  The multiple VA examinations, including the most 
recent neurological examination of December 2004 showed 
normal sensation and motor function of the upper extremities.  
Both arms were of normal strength, with normal bulk and 
muscle tone.  Normal findings to pinprick, vibration and 
temperature were found in both extremities.  Thus it does not 
appear that the neurological findings rise to the level that 
would be expected with pronounced symptomatology.  

Regarding loss of motion, the Board notes that the 40 percent 
evaluation under DC 5293 is in excess of the maximum 30 
percent evaluation allowable for severe limitation of 
cervical spine motion under the old Diagnostic Code 5290 in 
effect prior to September 2003.  There is also no evidence of 
cervical spine ankylosis, thus a higher evaluation is not 
warranted under the pre September 2003 criteria for 
ankylosis.  

In sum, the Board finds that a 40 percent rating, but no more 
is warranted for the veteran's cervical spine disorder under 
the pre September 2002 and 2003 criteria.  

C.  Analysis of the cervical spine under Regulations in 
effect 9/23/02 to 9/25/03-Incapacitating Episodes

Having determined that a rating of 40 percent evaluation is 
now warranted for the veteran's cervical spine disorder for 
the entire appellate period under the criteria in effect 
prior to September 23, 2002, the Board now turns to the 
criteria in effect as of that date to ascertain whether a 
rating above 20 percent is warranted under revised Diagnostic 
Code 5293, effective September 23, 2002 to September 25, 
2003.  The remainder of the Diagnostic Codes remained 
unchanged during this time period.  

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes.  In pertinent part, the 40 
percent evaluation currently in effect would be warranted if 
the evidence were to show the veteran's cervical spine 
condition causing incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  See 38 C.F.R. § 4.71a (2002-
2003).  In order for a 60 percent rating to be warranted, the 
veteran's cervical spine condition would have to cause 
incapacitating episodes of at least 6 weeks in the past 12 
months.  

A review of the evidence does not reflect that since this 
regulation went into effect in September 2002, the veteran's 
cervical spine disability caused incapacitating episodes 
totaling at least six weeks in duration.  He is noted to have 
additional medical problems causing incapacitation at times, 
particularly lumbar spine problems that required surgery in 
March 2001 with continued persistent symptoms.  Neck 
complaints tended to be mentioned sporadically in records 
where the back complaints were further addressed, with no 
opinion given as to whether the neck pain itself was 
incapacitating.  The evidence of record does not reveal that 
the veteran was incapacitated for his cervical spine disorder 
for six weeks within any 12 month period shown.  

D.  Analysis of  the cervical spine now rated as 40 percent 
disabling for the entire appellate period  under Regulations 
in effect 9/23/02-Combined Orthopedic and Neurological 
Manifestations

The Board now turns to whether a separate evaluation of the 
veteran's cervical radiculopathy, to be combined with 
orthopedic manifestations is warranted, under criteria 
effective September 23, 2002.  

The Board finds that the veteran's radiculopathy down both 
arms, shown repeatedly throughout the record, may be rated 
under the provisions of 38 C.F.R. Part 4, Diagnostic Code 
8510  as analogous to impairment of the upper radicular nerve 
(5th and 6th cervicals).  Complete paralysis of the upper 
radicular group (fifth and sixth cervicals), with all 
shoulder and elbow movements lost or severely affected, hand 
and wrist movements not affected, warrants a 70 percent 
rating for the major extremity and a 60 percent rating for 
the minor extremity.  Incomplete paralysis is to be evaluated 
as follows: for severe incomplete paralysis, 50 percent for 
the major extremity and 40 percent for the minor extremity; 
for moderate incomplete paralysis, 40 percent for the major 
extremity and 30 percent for the minor extremity; and for 
mild incomplete paralysis, 20 percent for either extremity.  
38 C.F.R. § 4.124a, Diagnostic Code 8510.

Under 38 C.F.R. § 4.31 (2004), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.

Based on review of the evidence, the Board finds that the 
symptoms regarding the veteran's radiculopathy down the left 
arm more closely resembles that of a mild incomplete 
paralysis of the upper radicular nerve.  This is shown by the 
repeated complaints of tingling and numbness shown in both 
arms, but more so on the left arm, throughout the VA 
treatment records and examination reports.  In the December 
2004 VA examination, he was noted to have tingling to light 
touch of the radial aspect of the left index finger, with no 
such findings on the right, and otherwise normal findings.  
As previously discussed, the numbness and tingling manifested 
primarily in certain positions of the arms, such as at a 
keyboard, and there were no adverse effects on the muscles 
such as weakness or atrophy shown.  

These manifestations, resemble no more than a mild incomplete 
paralysis and warrant no more than a 20 percent evaluation.  

Regarding the right upper extremity, the Board notes that 
like the left upper extremity, there were complaints of 
numbness from time to time shown in the records and VA 
examination reports.  However, the Board finds that the right 
upper extremity's symptoms were repeatedly shown to be less 
severe than those in the left upper extremity, which is rated 
as a mild incomplete paralysis.  The findings from the 
December 2004 VA examination which showed no evidence of 
tingling to light touch on the right hand, but did find some 
on the left hand suggest that the right arm pathology is less 
than a mild incomplete paralysis.  In view of the evidence 
showing that the right upper extremity symptoms are less 
severe than those shown on the left side, the Board finds 
that a noncompensable evaluation is appropriate for the right 
upper extremity.  See 38 C.F.R. § 4.31.  

Regarding orthopedic manifestations, the Board notes that the 
most recent examination of December 2004 showed an extension 
of only 5 degrees, which would fall within the realm of a 
severe range of motion and thus qualify for a 30 percent 
rating under DC 5290 in effect during this time period.  The 
orthopedic disability of 30 percent combined with the 
neurological manifestations of 20 percent add up to a 
combined rating of 40 percent.  See 38 C.F.R. § 3.25.  

Thus the combined rating under the DC 5293 in effect in 
September 2002 remains the same rating as the 40 percent 
rating under DC 5293 in effect prior to September 2002.  

E.  Analysis under Current Regulations in effect since 
9/25/03

The Board notes that the revised criteria for intervertebral 
disc syndrome left unchanged the formula for rating the 
intervertebral disc syndrome based on incapacitating episodes 
and separate evaluations for orthopedic and neurological 
manifestations that had been part of the criteria of 
Diagnostic Code 5293 in effect in September 2002.  

The Board now turns to whether a rating in excess of 40 
percent is warranted for the cervical spine disorder under 
the General Formula for rating diseases and injuries of the 
spine.  

Under the General Formula, ratings above 40 percent are 
warranted only under the following circumstances:  
Unfavorable ankylosis of the entire thoracolumbar spine and 
unfavorable ankylosis of the entire spine.  In this case, the 
veteran's cervical spine is clearly not ankylosed and the 
entire thoracolumbar spine is not ankylosed.  

III.  Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted. Under 
38 C.F.R § 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2004).  At all points 
in this case, the Schedule is not inadequate for evaluating 
the veteran's cervical spine disability with radiculopathy of 
both upper extremities.  In addition, it has not been shown 
that the cervical spine disability has required frequent 
periods of hospitalization nor has interfered with the 
veteran's employability.  He is shown to be retired from the 
military and attending school.  For these reasons, an 
extraschedular rating is not warranted.


ORDER

Entitlement to a rating of 40 percent disabling, but no 
higher for degenerative disc disease of the cervical spine is 
granted, effective December 1, 1999, subject to regulations 
governing payment of monetary benefits.




	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


